Exhibit 10.7
AMENDMENT TO EMPLOYMENT
AND NONCOMPETITION AGREEMENT
December 1, 2010
     THIS AMENDMENT to the Employment and Noncompetition Agreement (this
“Amendment”) between SCI Executive Services, Inc., a Delaware corporation (the
“Company”), and the undersigned executive of the Company (the “Employee”).
     WHEREAS, the Company and Employee have previously entered into an
Employment and Noncompetition Agreement (the “Agreement”); and
     WHEREAS, this Amendment is intended to (i) modify such Agreement
(including, if applicable, any amendments or addendums thereto) in order to
delete the obligation of the Company to pay any amount regarding excise tax
under Section 1.5(f), and (ii) extend the term of the Agreement; and
     WHEREAS, the parties would like to make certain changes to the terms of the
Agreement;
     NOW THEREFORE, Employee agrees with the Company, in consideration for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, to amend the Agreement as follows, effective as of
the date this Amendment is executed as written below:

  1.   Section 1.5(f). Section 1.5(f) is hereby amended to be and read in its
entirety as follows:         “(f) Change of Control. If (i) a Change of Control
occurs during the Employment Term and (ii) within twenty four months after such
Change of Control the Employee’s employment is (x) terminated by the Company
other than for Cause, death or disability, or (y) terminated by Employee after
an occurrence of any Good Reason (except under circumstances which would be
grounds for termination of Employee by the Company for Cause), then the Company
shall be relieved of all of its obligations under this Agreement, except that
the Company shall pay or provide the Employee (or his estate, in the event of
his subsequent death) the following amounts:         (1) Three, multiplied by
the sum of Employee’s most recently set Target Bonus plus his annual salary in
effect immediately prior to the Change of Control, which amount will be paid in
a lump sum in cash within 30 days after the Employee’s date of termination; and
        (2) Partial Bonus, to be paid within 30 days after the Employee’s date
of termination; and         (3) Continuation of Employee’s Group Health and
Dental coverage and Exec-U-Care program (including pursuant to COBRA to the
extent applicable) for a period of eighteen months beginning the month following
such date of termination, with Employee paying such amount of premiums as would
have been applicable if Employee had remained an employee of the Company.      
  The obligations of the Company under this Section 1.5(f) shall remain in
effect for twenty-four months after any Change of Control that occurs during the
Employment Term notwithstanding the fact that such twenty four month period may
extend beyond the expiration of the Employment Term.”



Page 1 of 2



--------------------------------------------------------------------------------



 



     2. The Employment Term of the Agreement is hereby extended to December 31,
2011.
      Except as is provided in this Amendment, the Agreement shall remain
unchanged and continue in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
this 1st day of December, 2010.

            SCI EXECUTIVE SERVICES, INC.
      By:   /s/ Curtis G. Briggs         Curtis G. Briggs, Vice President       
        EMPLOYEE
      /s/ Robert L. Waltrip       Robert L. Waltrip           

’10.Employment Agreements.Amendment to EMP AGRMT.Senior VP.RLW

Page 2 of 2